Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        22-SEP-2022
                                                        11:47 AM
                                                        Dkt. 32 OGAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                      MTGLQ INVESTORS, L.P.,
                  Respondent/Plaintiff-Appellee,

                                vs.

    ASSOCIATION OF APARTMENT OWNERS OF ELIMA LANI CONDOMINIUMS,
                  Petitioner/Defendant-Appellant,

                                and

       NOAH HENRY CLIFFORD; THE BANK OF NEW YORK MELLON, FKA
           THE BANK OF NEW YORK, AS SUCCESSOR TRUSTEE TO
      JPMORGAN CHASE BANK, N.A., AS TRUSTEE ON BEHALF OF THE
                CERTIFICATEHOLDERS OF THE CWHEQ, INC.,
               CWHEQ REVOLVING HOME EQUITY LOAN TRUST,
            SERIES 2005-F; WAIKOLOA VILLAGE ASSOCIATION,
                   Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-XX-XXXXXXX & CAAP-XX-XXXXXXX; CIV. NO. 3CC17100299K)

        ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Association of

 Apartment Owners of Elima Lani Condominiums’ Applications for

 Writ of Certiorari filed on August 2, 2022 in case numbers SCWC-

 XX-XXXXXXX and SCWC-XX-XXXXXXX, are hereby accepted.
            IT IS FURTHER ORDERED that no oral argument will be

held in this case, subject to further order of the court. Any

party may, within ten days and pursuant to Rule 34(c) of the

Hawaiʻi Rules of Appellate Procedure, move for retention of oral

argument.

            DATED:   Honolulu, Hawaiʻi, September 22, 2022.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins




                                   2